DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 4-6, 8-11 and 13-23 are pending and are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Wakida et al.
	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakida et al. (Biochemical and Biophysical Research Communications 527:4, 5 July 2020, P. 993-999)
	Regarding claim 1, Wakida teaches a method to determine RNA stability (e.g. abstract), comprising: 
obtaining a pool of RNA molecules, wherein each RNA molecule is uniquely encoded with a barcoding sequence and each barcoding sequence is flanked by at least one profiling sequence (e.g. Fig. 1D, p. 996, left col., last para.).
treating the pool of RNA molecules under an experimental condition, wherein the experimental condition is selected from: transfection of the pool of RNA molecules into a collection of cells (e.g. p. 996, left col., last para.); 
isolating a first fraction of RNA molecules from the pool of RNA molecules at a specified timepoint, wherein the first fraction of RNA molecules shows stability under the experimental condition at the specified timepoint (e.g. p. 996, left col, last para.); 
sequencing the barcode sequence of each RNA molecule in the first fraction of RNA molecules to identify a count of each RNA molecule in the first fraction of RNA molecules (e.g. p. 996, left col., last para.) 
and quantitatively determining stability of the RNA molecules associated with each barcode sequence in the first fraction of RNA molecules based on the count of each RNA molecule as compared to a spike-in control wherein a spike-in control is a non-degraded RNA molecule (e.g. p. 996, left col., last para.)
Regarding claim 4, Wakida teaches wherein the experimental condition is transfection of the pool of RNA molecules into a collection of cells (e.g. p 996, left col. last para.)

Chen et al.
Claims 1, 5-6, 8, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Mol Syst Biol. (2015) 11: 781, 1-10).
Regarding claim 1, Chen teaches a method to determine RNA stability (e.g. abstract; “we report a genome-wide RNA degradation study”), comprising: 
obtaining a pool of RNA molecules, wherein each RNA molecule is uniquely encoded with a barcoding sequence and each barcoding sequence is flanked by at least one profiling sequence (e.g. p. 2; Results; “RNA-seq was used to measure the abundance of mRNA in E. coli cells growing exponentially at various time intervals after treatment with rifampicin, an initiation inhibitor of RNAP” and p. 9; “RNA-seq reads sorted by barcodes were mapped onto MG1655 using Bowtie 0.12.7.”); 
treating the pool of RNA molecules under an experimental condition, wherein the experimental condition is selected from: transfection of the pool of RNA molecules into a collection of cells or addition of the pool of RNA molecules to a cell lysate (e.g. p. 2; Results); 
isolating a first fraction of RNA molecules from the pool of RNA molecules at a specified timepoint, wherein the first fraction of RNA molecules shows stability under the experimental condition at the specified timepoint (e.g. p. 2; Results); 
sequencing the barcode sequence of each RNA molecule in the first fraction of RNA molecules to identify a count of each RNA molecule in the first fraction of RNA molecules (e.g. p. 2; Results; “RNA-seq”); 
and quantitatively determining stability of the RNA molecules associated with each barcode sequence in the first fraction of RNA molecules based on the count of each RNA molecule (e.g. p. 2; Results; “we confirmed the RNA-seq measurements by quantitative PCR”) as compared to a spike-in control wherein a spike-in control is a non-degraded RNA molecule (e.g. p. 2, right column, p. 9; Data Analysis).
Regarding claim 5, Chen teaches wherein the cells are selected from mammalian cells, yeast cells, bacteria cells, and plant cells (e.g. p. 2, results; “E. coli cells”).
Regarding claim 6, Chen teaches 	wherein the experimental condition is addition of the pool of RNA molecules to a cell lysate (e.g. p. 2, results; “bacterial lysate”).
Regarding claim 11, Chen teaches  further comprising: isolating a second fraction of RNA molecules from the pool of RNA molecules at a second specified timepoint, wherein the second fraction of RNA molecules shows stability under the experimental condition the second specified timepoint; and sequencing the barcode sequence of each RNA molecule in the second fraction of RNA molecules to identify a count of each RNA molecule in the second set of RNA molecules; and quantitatively determining stability of the RNA molecules associated with each barcode sequence in the first fraction of RNA molecules and the second3APPLN NO. 17/454,795 REPLY TO OFFICE ACTION OF MARCH 30, 2022fraction of RNA molecules based on the count of each RNA molecule as compared to a spike-in control, wherein a spike-in control is a non-degraded RNA molecule (e.g. p. 2; results).
Regarding claim 13, Chen teaches further comprising generating a distribution for each RNA molecule based on the prevalence of each RNA molecule in each fraction (e.g. Fig. 2).
Regarding claim 16, Chen teaches a method to determine RNA stability (e.g. abstract), comprising: 
obtaining a pool of RNA molecules, wherein each RNA molecule is uniquely encoded with a barcoding sequence and each barcoding sequence is flanked by at least one profiling sequence (e.g. p. 2; results); 
treating the pool of RNA molecules under an experimental condition, wherein the experimental condition is selected from: temperature, pH, presence of certain molecules, presence of certain ions, concentration of certain molecules, concentration of certain ions, irradiation, buffer type, and buffer concentration (e.g. p. 2; results; “treatment with rifampicin”); 
isolating a first fraction of RNA molecules from the pool of RNA molecules at a first timepoint, wherein the first fraction of RNA molecules shows stability under the experimental condition at the first timepoint; 4APPLN NO. 17/454,795 REPLY TO OFFICE ACTION OF MARCH 30, 2022 
isolating a second fraction of RNA molecules from the pool of RNA molecules at a second timepoint, wherein the second fraction of RNA molecules shows stability under the experimental condition at the second timepoint (e.g. p. 2; results; “RNA-seq was used to measure the abundance of mRNA in E. coli cells…at various time intervals after treatment with rifampicin”); 
quantitatively determining stability of the RNA molecules associated with each barcode sequence in the first fraction of RNA molecules and the second fraction of RNA molecules by identifying the prevalence of each barcode in each fraction (e.g. p. 2, right col., “We confirmed the RNA-seq measurements by quantitative PCR”).
Regarding claim 20, Chen teaches further comprising: isolating a second fraction of RNA molecules from the pool of RNA molecules at a second specified timepoint, wherein the second fraction of RNA molecules shows stability under the experimental condition at the second specified timepoint; and sequencing the barcode sequence of each RNA molecule in the second fraction of RNA molecules to identify a count of each RNA molecule in the second set of RNA molecules; and quantitatively determining stability of the RNA molecules associated with each barcode sequence in the first fraction of RNA molecules and the second fraction of RNA molecules based on the count of each RNA molecule as5APPLN No. 17/454,795 REPLY TO OFFICE ACTION OF MARCH 30, 2022compared to a spike-in control, wherein a spike-in control is a non-degraded RNA molecule (e.g. p. 2, results).
Regarding claim 21, Chen teaches further comprising generating a distribution for each RNA molecule based on the prevalence of each RNA molecule in each fraction (e.g. Fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Chen et al. and Church
Claims 1, 5-6, 8, 11, 13-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Mol Syst Biol. (2015) 11: 781, 1-10), as applied to Claims 1, 5-6, 8, 11 and 13 above, and further in view of Church (US 10,460,220 B2, published 10/29/2019).
Regarding claims 14 and 22, Chen is relied upon for the teachings of claim 1 and 16.  However, Chen does not teach the barcode sequences having a sequence of the SEQ ID NOs: 2-1267. However, Church teaches barcode sequences, and specifically teaches a sequence with 100% identity of SEQ ID NO. 118 of the instant application (e.g. SEQ ID NO. 7 in Table 1 of Col 18).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to use the barcode sequences of Church in the method of Chen.  One would be motivated to do so in order to have unique nucleic acid sequences for identifying a polynucleotide of interest.  In accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the present case, all of the elements of the invention were well known in the art, as per Chen and Church, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results.  The ordinary artisan would have a reasonable expectation of success in practicing the claimed invention since both Chen and Church are in the same field of endeavor of identifying polynucleotides of interest.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17/456,353
Claims 16-18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of copending Application No. 17/456,353 (herein after referred to as ‘353 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims containing the word “comprising” and being broader than the ‘353 application’s claim set therefore are anticipated by the pending application No. 17/454,353.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 16, the ‘353 patent teaches obtaining, treating, isolating, sequencing and quantitative analysis (e.g. see claims 1, 2, 3, 4 and 9-12).
Regarding claim 17, the ‘353 patent teaches size selecting for full-length RNA (e.g. see claim 5).
Regarding claim 18, the ‘353 patent teaches gel electrophoresis, polyacrylamide gel electrophoresis, and capillary electrophoresis (e.g. see claim 6).
Regarding claim 21, the ‘353 patent teaches generating a distribution for each RNA molecule (e.g. see claim 11).
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                         
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639